Citation Nr: 0022755	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss, 
irritability and sleep problems, claimed as manifestations of 
an undiagnosed illness.

2.  Entitlement to service connection for aching joints, due 
to an undiagnosed illness.

3.  Entitlement to service connection for skin rashes, due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

5.  Entitlement to service connection for cardiac problems 
including chest pain, angina, and/or arrhythmias  arrhythmia, 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1986, 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1998.  A hearing was held in October 1999 in Waco, 
Texas, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The veteran has reported symptoms of memory loss, 
irritability, sleep problems, aching joints, fatigue, and 
skin rashes, which have not been attributed to any known 
clinical diagnosis on medical examinations.  

3.  The veteran has demonstrated cardiac symptoms including 
chest pain, arrhythmias, and borderline electrocardiogram 
findings, which have not, according to the evidence of 
record, been attributed to any known clinical diagnosis.  

CONCLUSION OF LAW

The claims of entitlement to service connection for memory 
loss, irritability, sleep problems, aching joints, fatigue, 
skin rashes, and cardiac problems including chest pain, 
angina, and/or arrhythmias, due to an undiagnosed illness are 
well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of some evidence 
(1) that he or she is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Neumann v. West, No. 98-1410 (July 21, 2000) 
(quoting 38 C.F.R. § 3.317(a)).  

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  The second and 
third elements may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  VAOPGCPREC 4-
99 (May 3, 1999).  If the claimed signs or symptoms of 
undiagnosed illness or the claimed indications of chronic 
disability are of a type which would ordinarily require the 
exercise of medical expertise for their identification, then 
medical evidence would be required to establish a well-
grounded claim.  Id.  With respect to the third element, a 
veteran's own testimony may be considered sufficient evidence 
of objective indications of chronic disability, for purposes 
of a well-grounded claim, if the testimony relates to non-
medical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  Id.  The fourth element may be 
satisfied by evidence that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination.  Id.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue; signs or 
symptoms involving skin; joint pain; neuropsychological signs 
or symptoms; sleep disturbances; and cardiovascular signs or 
symptoms.  38 C.F.R. § 3.317(b) (1999).  

Regarding the first element, the veteran's DD Form 215 
confirms that the veteran had active duty in Southwest Asia 
in support of Operation Desert Storm/Shield from February 
1991 to May 1991.  Thus, he has the requisite Persian Gulf 
service.

The remainder of the elements are concerned with the evidence 
of disability.  
At his hearing before the undersigned in October 1999, the 
veteran testified that he has memory loss, irritability, 
sleep problems, aching joints, fatigue, skin rashes, and 
chest pain, which he states began around the summer of 1992.  
He is competent to testify regarding all of these observable 
symptoms, and his testimony satisfies the second and third 
elements.  A VA Persian Gulf protocol examination in May 1995 
and a VA examination in July 1996 did not find any objective 
abnormalities or diagnoses for the memory loss, irritability, 
sleep problems, aching joints, fatigue, or skin rashes; thus, 
the fourth element is satisfied as to those issues.  
Concerning his claimed heart problems, an electrocardiogram 
in January 1996 revealed abnormal, nondiagnostic changes 
consistent with cardiac disease.  In July 1996, an 
electrocardiogram was noted to be "borderline."  No 
diagnosis has been provided; consequently, the fourth element 
as to that issue is satisfied as well.  

As a result, the veteran's claims are well-grounded.  In this 
regard, the evidentiary threshold for establishing a well-
grounded claim is "uniquely" low, requiring only that the 
claim be "plausible" or "capable of substantiation."  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Determinations of weight and credibility of evidence are made 
after the claim is found to be well grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  



ORDER

The claims of entitlement to service connection for memory 
loss, irritability, sleep problems, aching joints, fatigue, 
skin rashes, and cardiac problems including chest pain, 
angina, and/or arrhythmias, due to an undiagnosed illness, 
are well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims of entitlement to service connection for 
memory loss, irritability, sleep problems, aching joints, 
fatigue, skin rashes, and cardiac problems including chest 
pain, angina, and/or arrhythmias, due to an undiagnosed 
illness are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The duty to assist includes obtaining relevant treatment 
records.  In this case, no service medical records pertaining 
to his active duty from November 1990 to June 1991 are of 
record, and it is unclear whether adequate attempts to obtain 
such records have been made.  At his hearing before the 
undersigned, the veteran testified that he had been treated 
during service at Fort Hood and Texarkana.  In addition, he 
testified that all of his post-service treatment for the 
disabilities at issue had been at the VA facility in Dallas.  
He has also submitted medical evidence of his treatment at 
military facilities while he was in the reserves in 1991 and 
from 1994 to 1996.  All of his post-service treatment records 
should be obtained as well.  Further, service medical records 
pertaining to his first period of service from April 1984 to 
April 1986, show that he was evaluated for chest pain at that 
time.  Consequently, any treatment records between his 
discharge in 1986 and his reactivation in 1990 should also be 
obtained.  

In addition, the veteran must be afforded VA examinations, to 
determine whether he in fact has chronic disability resulting 
from undiagnosed illness or illnesses, which takes into 
account the records of his prior medical history.  See Pond 
v. West, 12 Vet. App. 341 (1999).  Additionally, the veteran 
testified that the disabilities had their onset during the 
summer of 1992, or thereabouts; as such, the disabilities 
must be manifest to a degree of 10 percent or more in order 
to warrant service connection.  Consequently, the symptoms 
and the severity thereof must be reported in detail, and the 
RO must determine whether each disability is manifest to a 
degree of 10 percent or more.  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all military 
facility treatment records pertaining to 
the veteran for the period from April 1986 
to the present time, including reserve 
treatment records from April 1986 to 
November 1990; active duty service medical 
records for the period from November 1990 
to June 1991; and reserve treatment 
records for the period from June 1991 to 
the present. 

2.  The RO should obtain all records of 
the veteran's treatment at VA facilities, 
to include the Dallas VA medical center, 
for the period from April 1996 to the 
present.

3.  If review of these records discloses 
the possible existence of other 
potentially relevant treatment records, 
such records should also be obtained.


4.  Thereafter, the veteran should 
thereafter be afforded VA examinations by 
the appropriate specialists, to determine 
whether he has symptoms due to an 
undiagnosed illness, or illnesses, and, if 
so, the manifestations and severity 
thereof must be reported.  For each 
examination, the claims folder must be 
made available to the examiner for review 
prior to the examinations, together with a 
copy of this Remand.  All answers and 
opinions should be reported in detail and 
supported by reference to pertinent 
evidence.  If an examiner is unable to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
Such tests as the examiners deem necessary 
should be performed.  The following 
instructions apply to the individual 
examinations:  

A.  Skin examination:  The examiner should 
note and detail all reported skin 
symptoms, particularly of the groin area.  
All symptoms should be reported in detail, 
as well as information concerning the 
onset, frequency, duration, precipitating 
events, and severity of all complaints 
relating to these symptoms.  The examiner 
should specifically determine if there are 
any objective medical indications that the 
veteran is suffering from skin symptoms of 
the groin, and/or other areas described by 
the veteran.  The examiner should 
specifically determine if the veteran's 
skin symptoms of the face and neck are 
attributable to a known diagnostic entity.  
If not, the dermatologist should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's skin symptoms.  The examiner 
should also report the severity and/or 
frequency of any skin symptoms, such as 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exudation or itching, or extensive 
lesions.  

B.  Orthopedic examination:  The examiner 
should note and detail all symptoms of 
aching joints, including the joints 
affected, the onset, frequency, duration, 
precipitating events, and severity of all 
complaints relating to these symptoms.  
The examiner should specifically determine 
if there are any objective medical 
indications that the veteran is suffering 
from aching joints.  The examiner should 
specifically determine if the veteran's 
aching joints are attributable to a known 
diagnostic entity.  If not, the 
dermatologist should specifically state 
whether he/she is unable to ascribe a 
diagnosis to the veteran's aching joints.  
The examiner should also report the 
severity and/or frequency of symptoms of 
aching joints, including limitation of 
motion, pain, tender points, stiffness, 
paresthesias, and whether there are any 
associated symptoms such as fatigue, or 
sleep disturbance.  

C.  Psychiatric examination:  The examiner 
should note and detail all reported 
psychiatric symptoms, including memory 
loss, irritability, and sleep problems.  
All symptoms should be reported in detail, 
as well as information concerning the 
onset, frequency, duration, precipitating 
events, and severity of all complaints 
relating to these symptoms.  The examiner 
should specifically determine if there are 
any objective medical indications that the 
veteran is suffering from memory loss, 
irritability, or sleep problems.  The 
examiner should specifically determine if 
the veteran's psychiatric symptoms are 
attributable to a known diagnostic entity.  
Cognitive testing to determine if memory 
loss is present should be conducted.  The 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's psychiatric symptoms.  The 
examiner should also report the severity 
and/or frequency of any psychiatric 
symptoms, including memory loss, 
irritability, and sleep problems. 

D.  Physical examination:  The examiner 
should note and detail all reported 
symptoms of fatigue.  All symptoms should 
be reported in detail, as well as 
information concerning the onset, 
frequency, duration, precipitating events, 
and severity of all complaints relating to 
these symptoms.  The examiner should 
specifically determine if there are any 
objective medical indications that the 
veteran is suffering from fatigue.  The 
examiner should specifically determine if 
the veteran's fatigue is attributable to a 
known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's fatigue.  The examiner 
should also report the severity and/or 
frequency of the symptoms of fatigue, such 
as tiredness and lack of energy.   

E.  Cardiology examination:  The examiner 
should note and detail all reported 
cardiac symptomatology.  All symptoms 
should be reported in detail, as well as 
information concerning the onset, 
frequency, duration, precipitating events, 
and severity of all complaints relating to 
these symptoms.  The examiner should 
specifically determine if there are any 
objective medical indications that the 
veteran is suffering from cardiac disease.  
The examiner should specifically determine 
if the veteran's symptoms of arrhythmias, 
chest pains, and/or angina are 
attributable to a known diagnostic entity.  
If not, the examiner should specifically 
state whether he/she is unable to ascribe 
a diagnosis to the veteran's cardiac 
symptoms, and report on the severity 
and/or frequency of the cardiac symptoms.  
In addition, the examiner should provide 
an opinion as to whether such cardiac 
symptoms pre-existed the veteran's Persian 
Gulf service, in view of his complaints of 
chest pain during his first period of 
service.  The examiner should refer to 
those medical records, as well as any 
other medical records which may become 
available for the time period from April 
1986 to February 1991.  If cardiac disease 
is diagnosed, the examiner should provide 
an opinion as to whether the symptoms 
noted during the veteran's first period of 
service represented the onset of his 
cardiac disease.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  

6.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
provides citation to all relevant law and 
regulations, and provided a reasonable period 
of time within which to respond thereto.  
 
The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals




 



